Citation Nr: 1010910	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  04-17 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to an effective date earlier than August 30, 
2000, for the award of service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969 and from July 1970 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In August 2000, the Veteran filed a claim of entitlement to 
service connection for PTSD.  In May 2001, the RO granted 
service connection for PTSD, effective August 30, 2000.  The 
Veteran appealed the effective date assigned for the award of 
service connection for PTSD.

In June 2005, the Board denied the Veteran's claim for an 
earlier effective date of award.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, by means of a September 2006 Order, 
granted a joint motion for partial remand to the Board, 
vacated the Board's decision, and remanded the case to the 
Board for readjudication.

In a decision dated January 2007, the Board denied the claim 
for an earlier effective date of award.  The Veteran appealed 
this decision to the Court.  By memorandum decision dated 
December 2008, the Court reversed the Board's January 2007 
decision and remanded the case to the Board to assign an 
effective date of August 30, 1999 for the award of service 
connection for PTSD.  Judgment was entered on January 26, 
2009.


FINDINGS OF FACT

1.  A final RO rating decision dated June 1980 denied a claim 
of service connection for a nervous condition, which included 
prior references to the Veteran being diagnosed with "battle 
fatigue," hyperventilation, anxiety reaction with hysteria 
and a personality disorder.

2.  VA added the diagnostic code for PTSD on April 11, 1980, 
which is considered a "liberalizing VA issue" for the 
purpose of 38 U.S.C.A. § 5110(g).

3.  The Veteran filed a claim of service connection for PTSD 
on August 30, 2000, which formed the basis for the effective 
date of award for service connection assigned by the RO.

4.  Medical opinion establishes that the Veteran has 
continuously suffered from PTSD since 1969.

5.  The Veteran is entitled to an effective date to August 
30, 1999 for the award of service connection for PTSD, due to 
a service connection claim awarded pursuant to a liberalizing 
law which was filed more than one year after the liberalizing 
issue.


CONCLUSION OF LAW

The criteria for the assignment of an effective date to 
August 30, 1999, for the award of service connection for 
PTSD, have been met.  38 U.S.C.A. §§  5101(a), 5110 (West 
2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.400(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case may be briefly summarized based upon 
findings by the Court in the December 2008 Memorandum 
Decision.  A final RO rating decision dated June 1980 denied 
a claim of service connection for a nervous condition.  This 
decision included prior references to the Veteran being 
diagnosed with "battle fatigue," hyperventilation, anxiety 
reaction with hysteria and a personality disorder.

The Veteran filed a claim of service connection for PTSD on 
August 30, 2000.  An RO rating decision dated May 2001 
granted service connection for PTSD, and assigned a 50 
percent rating effective August 30, 2000.  The RO 
subsequently increased the disability rating to 70 percent 
effective to the date of claim.  

As indicated above, the Veteran has appealed the effective 
date assigned for the award of service connection for PTSD.

The Veteran has submitted medical opinion indicating that 
PTSD was not a recognized diagnosis until 1980, and that the 
Veteran's symptoms manifested since 1969 are consistent with 
a diagnosis of PTSD.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue.  In no event shall such 
award of increase be retroactive for more than one year from 
the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g).

VA added the diagnostic code for PTSD (see 38 C.F.R. Part 4) 
on April 11, 1980.  See 45 Fed. Reg. 26,326 (1980).  VA's 
General Counsel has held that the addition of PTSD as a 
psychiatric diagnosis in the Rating Schedule in April 1980 
was a "liberalizing VA issue" for the purpose of 
38 U.S.C.A. § 5110(g).  See VAOPGCPREC 26-97 (July 16, 1997).

In the Memorandum Decision, the Court held that the Veteran 
has continuously suffered from PTSD since 1969.  In 
accordance with 38 C.F.R. § 3.114, the Court has determined 
that the Veteran has continuously met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law.  As the claim was filed more than one 
year after the liberalizing law went into effect, the Court 
has determined that the Veteran is entitled to an effective 
date of August 30, 1999 for the award of service connection 
for PTSD.  The claim, therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is awarding benefits pursuant to a 
December 2008 Memorandum Decision deciding all issues before 
the Board.  The judgment in this case was entered on January 
26, 2009.  As such, there is no need to discuss the VCAA 
duties in this case.

ORDER

An effective date of August 30, 1999 for the award of service 
connection for PTSD is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


